DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, subcombination Ib, claims 1 & 5-18 in the reply filed on 5/3/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 10 cites “a sputtered III-N material between the support structure and the III-N channel material” is not clear because of “the III-N channel material”. In reading into claim 1, it is unclear when and where “the III-N channel material” is formed, and how it relates to the claimed features of claim 1. 
For best understanding and examination, the claimed feature is considered as a part of the III-N transistor, and/or best based on teachings of any applicable prior arts.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 5, 6, 8 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Then et al. (WO 2017/111892).
	Re claim 1, Then teaches, Fig. 2E, page 5, 1st par., an integrated circuit (IC) structure, comprising: 
-a support structure (200); 
-a radio frequency (RF) resonator (RF Filters) over a first portion of the support structure; and 
-an Ill-N transistor (GaN Transistors) over a second portion of the support structure.

    PNG
    media_image1.png
    216
    494
    media_image1.png
    Greyscale


Re claims 5, 6 & 8, Then teaches the III-N transistor includes: an III-N channel material (230), and a polarization material (240), where at least a portion of the polarization material (240) forms a heterojunction interface with at least a portion of the III-N channel material (230); wheren the III-N channel material include gallium and nitrogen (GaN); wherein the III-N transistor further includes a buffer material (220) between the III-N channel material (230) and the support structure (200), wherein a bandgap of the buffer material (220, AlGaN) is greater than a bandgap of the III-N channel material (230, GaN) (Fig. 2E, page 7, 2nd par.). 
Re claim 15, Then teaches the RF resonator is one of a plurality of RF resonators including in the IC structure (RF filters) (pg. 5, 1st par.). 
Re claim 16, Then teaches one or more insulator materials (210, 250) between of or more of the following: the RF resonator (RF filter) and the support substrate (200), the III-N transistor (RF switch) and the support substrate (200), and the RF resonator and the III-N transistor (Fig. 2E, pg. 6, 2nd par.).
Re claims 17 & 18, Then teaches, Figs. 2H & 4, page 5, 1st par. & page 18, 2nd par., Examples 8 & 21, claims 13 & 16, an integrated circuit (IC) package, comprising: 
-an integrated circuit (IC) die, including: 
a support structure (200), 
a piezoelectric material (220) over the support structure, 
a radio frequency (RF) resonator (RF Filters) over a first portion of the support structure, where the RF resonator includes a first and a second electrodes (270, 272), and a first portion of the piezoelectric material (220) between the first and the second electrodes (270, 272), 
an Ill-N transistor (RF switch) over a second portion of the support structure (200), where a second portion of the piezoelectric material (220) is between the Ill-N transistor and the support structure (200); and
-a further IC component (chip 1006), coupled to the IC die, wherein the further IC component includes one of a package substrate, an interposer, or a further IC die (1006).

    PNG
    media_image2.png
    295
    624
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Mishra et al. (US 2013/0264578). 
	The teachings of Then have been discussed above. 
	Re claims 7 & 9, Then does not teach a thickness of the III-N channel material is between 5 and 100 nanometers, and a thickness of the buffer material is between 250 and 500 nanometers. 
	Mishra teaches “The thickness of the III-N channel layer can be less than 10 nanometers” [0009] & “buffer layer 12 may have a thickness that is at least 10 times, but typically at least 30 times, the combined thickness of the III-N layers between buffer layer 12 and the gate 23” [0019]. 
As taught by Mishra, one of ordinary skill in the art would utilize and modify the above teaching to obtain thicknesses of the III-N channel material and buffer material as claimed, because thickness is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Mishra in combination Then due to above reason. 
Re claim 10, in combination cited above, Mishra teaches a sputtered III-N material (12) between the support structure (10) and the III-N channel material (16), and an epitaxially grown III-N material (14) between the sputtered III-N material (12) and the III-N channel material (16) (Fig. 1, [0018]). 
(*) The limitation "sputtering & epitaxially growing" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 11, in combination cited above, Mishra teaches a thickness of the epitaxially grown III-N material (14) between the sputter III-N material (12) and the III-N channel material (16) is between 10 and 200 nanometers (e.g. 15 nm) [0024]. 
Re claim 12, in combination cited above, Mishra teaches a thickness of the sputtered III-N material (12) between the support structure (10) and the III-N channel material (16) is between 100 and 2000 nanometers (e.g.  buffer layer 12 may have a thickness that is at least 10 times, but typically at least 30 times, the combined thickness of the III-N layers between buffer layer 12 and the gate 23) [0018] (see also claim 9 discussed above). 
Re claim 13, Then/Mishra does not explicitly teach a full width half maximum of an X-ray diffraction peak of the epitaxially grown Ill-N material is equal to or less than 2 degrees.
Mishra does teach epitaxially grown of III-Nitride layers [0018]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Mishra to obtain a full width half maximum of an X-ray diffraction of he epitaxially grown III-N material equal or less than 2 degrees, because it is easily recognized by a skilled person in the art that is a result of epi growing technique to achieve similar FWHM of an X ray diffraction peak of the III-N material.
5.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then as modified by Mishra as applied to claims 1 & 10 above, and further in view of Then et al. (WO 2018/004669, “Then69”). 
	The teachings of Then/Mishra have been discussed above. 
	Re claim 14, Then/Mishra does not teach a full width half maximum (FWHM) of an X-ray diffraction peak of the sputtered III-N material is greater than a FWHM of an X-ray diffraction peak of the epitaxially grown III-N material. 
Then69 teaches “consider the example case of a sputtered AIN film of 2 μπ.Math. thickness, which typically is characterized by X-ray diffraction (XRD) to have a full width at half maximum (FWFDVI) (002) of 2 degrees. In comparison, epitaxial AIN films can achieve thicknesses of about 0.5 μπ.Math. or less (e.g., 0.2 μπ.Math.), which are characterized by XRD to have a FWHM (002) of 0.4 degrees or less.” (page 2, 2nd par.).
As taught by Then69, one of ordinary skill in the art would utilize and modify the above teaching and incorporate into Then/Mishra to obtain FWHM of XRD peak of the sputtered III-N material greater than FWHM of XRD peak of the epitaxially grown III-N material, because it aids in improving film qualify, as result improving the device quality & performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Then69 in combination Then/Mishra due to above reason. 
 Re claim 13, in combination cited above, Then69 teaches a full width half maxium of an X-ray diffraction peak of the epitaixially grown III-N material is equal to or less than 2 degrees (page 2, 2nd par.) (as an alternative rejection). 
 Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 14, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16, 21, 22 & 24 of copending Application No. 16/249,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require similar claimed features including III-N transistor, RF resonator, sputtered IIII-N material, epitaxially grown III-N material & FWHM of an X ray diffraction peak, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application
1. An integrated circuit (IC) structure, comprising: a support structure; a radio frequency (RF) resonator over a first portion of the support structure; and an Ill-N transistor over a second portion of the support structure.
10. The IC structure according to claim 1, further comprising: a sputtered Ill-N material between the support structure and the Ill-N channel material, and an epitaxially grown Ill-N material between the sputtered Ill-N material and the Ill-N channel material.
14. The IC structure according to claim 10, wherein a full width half maximum (FWHM) of an X- ray diffraction peak of the sputtered Ill-N material is greater than a FWHM of an X-ray diffraction peak of the epitaxially grown Ill-N material.
16/249,577
1. A radio frequency (RF) device, comprising: a die, the die including: a first III-N semiconductor material having a first portion and a second portion, a second Ill-N semiconductor material over the first portion of the first Ill-N semiconductor material, a full width half maximum (FWHM) of an X-ray diffraction peak of the first III-N semiconductor material being greater than a FWHM of an X-ray diffraction peak of the second Ill-N semiconductor material, an III-N transistor over the second Ill-N semiconductor material, and a RF resonator, wherein the second portion of the first Ill-N semiconductor material is between a first electrode and a second electrode of the RF resonator.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/14/22